Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 22 recites a method comprising a step  producing titanium diboride particles realizes a morphology selected from the group consisting of irregular and plate-like;   wherein such limitation require titanium diboride having an  irregular morphology, a plate-like morphology or an irregular  morphology and plate-like morphology, but does not 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   In this case, claim 23recites a method comprising a step  producing titanium diboride particles realizes a morphology selected from the group consisting of equiaxed and plate-like;   wherein such limitation require titanium diboride having an  irregular morphology, a plate-like morphology or an equiaxed morphology and plate-like morphology, but does not necessarily  require titanium diboride particles having  both equiaxed morphology  and 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3-5, 8-11 and 21-23 are rejected under 35 U.S.C. 103 as obvious over McMillen (US2011/0104033). 
2 particles (i.e. ceramic powder) ([0018], [0037]) which utilizes a carbon source to reduce boron and titanium oxide at temperature in excess of 1350 °C ([0082], [0091], Fig. 2, example 1-2).  McMillen further teaches such synthesis method comprising adding a sufficient amount of at least one additive (e.g. iron oxide) to a plurality of reagents (specifically a first amount of carbon as reducing agent, a second amount of boron oxide, titanium oxide as reactant) to form a precursor mixture comprising boron oxide, titanium dioxide, carbon black with 0.25 wt. % iron oxide as a catalyst ([0087]).  McMillen expressly teaches the iron oxide catalyst of being one of additive ([0030], [0048], [0082]) which is added to  alter or improve the general properties and/or qualities of titanium diboride, for example purity, PSD (particle size distribution), or surface area.   
McMillen  broadly teaches synthesizing titanium diboride with a specific particle size (e.g. average particle size), surface area, purity, morphology ([0004], [0019])  via  controlling one or more processing variables such as amount of sulfur in the chemical reaction of titanium diboride ([0004]), inert gas flow rate, a soak time, a reaction temperature, and optional additive, for example  transition metal oxide catalyst such as iron oxide    ([0012], [0020], [0048]).  McMillen further discloses sulfur containing material can include iron sulfide, zinc sulfide,  copper sulfide, nickel sulfide, iron sulfate, zinc sulfate, copper sulfate, nickel sulfate, copper iron sulfide, copper iron sulfate ([0030]).  It is noted  that iron has an atomic number of 26, nickel atomic number is 28, copper atomic number is 29,  zinc atomic number is 30,  while McMillen disclosed such metal sulfide and metal sulfate are all metal salts.   McMillen discloses the amount of sulfur can be no more than 1% by weight ([0011]) and not only the amount of sulfur but 
McMillen further discloses particle size and morphology of the  formed TiB2 particles (powder) can be adjusted via controlling the one or more processing parameters, such as varying the soaking time of the precursor mixture, adding additives, controlling reaction temperature etc. ([0004], [0008], [0019]-[0022], [0048], [0057]).  McMillen further teaches the obtained TiB2 particles having plate-like morphology and  irregular morphology (Fig. 4-6, table 2, [0099]),  fine particles size of 1 to 2 µm or intermediate particle size distribution of D50 being 5.6 or 5.9 µm.  McMillen also teaches target particle size of TiB2 particles can be in the range of 0.1 to 0.5 µm (reads onto the claimed  fine particles size distribution), or from 0.5 to 1.5 µm (reads onto the claimed  fine particles size distribution), or from 1.5 to 4.5 µm (reads onto the claimed intermediate particles size distribution), or from 9 to 12 µm (reads onto the claimed coarse particle size distribution).  McMillen  disclosed particles bridged to different shape and size (Fig. 5),  hence, irregular morphology as that of instantly claimed is expected thereof.  McMillen also discloses using milling/de-agglomeration to break apart the bridged networks of particles ([0106]), it would have been obvious to one of ordinary skill in the art that during such milling/de-agglomeration, some irregular particles apparently can be  produced.

Regarding claim 1,  as for the claimed at least partially due to the at least one additive, the titanium diboride realize a morphology selected from the group consisting of irregular, equiaxed, plate-like and combinations thereof, and  at least partially due to the at least one additive, the titanium diboride powder realize a particle size distribution selected from the group consisting of fine, intermediate, coarse and combinations thereof,  McMillen already teaches a same or substantially the same process via adding same or substantially the same additive as that of instantly claimed for forming a same or substantially the same titanium boride particles, therefore,  same or substantially the same “at least partially due to the at least one additive, the titanium diboride realize a morphology selected from the group consisting of irregular, equiaxed, plate-like and combinations thereof, and  at least partially due to the at least one additive, the titanium diboride powder realize a particle size distribution selected from the group consisting of fine, intermediate, coarse and combinations thereof”  as that  of the instantly claimed would be expected.    It would have been obvious to one of ordinary skill in the art to select certain processing variables, e.g. adopting at least one additive (e.g. iron sulfide, zinc sulfide,  copper sulfide, nickel sulfide, iron sulfate, zinc sulfate, copper sulfate, 2 particles with desired morphology and particle size distribution for intended applications as suggested by McMillen ([0004], [0019], [0034], [0048]). 
Regarding claim 3, McMillen further discloses further comprising removing an undesired byproduct of the carbothermic reaction via exposing the precursor mixture to a process gas flow during the carbothermic reacting step wherein inert gas removing non-desirable intermediate species or mineralizing components to drive the production a high purity TiB2 ([0022], [0055],[0057], [0089]). 
Regarding claim 4, McMillen further teaches directing the process gas flow through the precursor mixture to maintain an ideal reacting conditions, specifically, purging argon through the TiB2 at rate of 0.5 L/min precursor during the carbothermic reacting step ([0054], [0089], [0090]). 
Regarding claim 5, McMillen already specifically teaches using argon gas ([0089]) and inert gas can be argon, helium and neon (noted all these are noble gas). 
Regarding claim 8-9 and 11, McMillen further discloses using 1 mole TiO2; 1.12 mole B2O3; and 5.12 moles of carbon to form a precursor mixture (noted water being removed after mixture being formed) ([0087], example 2-3); i.e., 79.87 g TiO2, 69.62x1.12 = 77.97 g B2O3, and 61.44 g carbon, wherein such mixture contains 36.4 wt% TiO2, 35.6 wt% B2O3 and 28.0 wt% carbon, respectively. 
Regarding claim 10, McMillen further discloses wherein the carbon source comprises graphite: "titanium diboride powders made with synthetic graphite" ([0099]). 

Regarding claim 22, McMillen has been described as above.  McMillen already teaches plate-like morphology titanium diboride having intermediate particle size distribution size of D50 being 5.6 or 5.9 µm ( example 1-3, [0099], Fig. 4 and 6).   McMillen also teaches increasing sulfur content leading to increase in  titanium diboride particle size (table 3, [0104], Fig. 7-8) while minimum amount of sulfur can producing titanium diboride having irregular shape with smaller particle size, e.g. from 1 to 2 micron ([0099], table 1, Fig. 5, Fig. 7A and Fig. 8A). 
It would have been obvious for one of ordinary skill in the art to adopt desired  amount of sulfur (correspondingly desired amount of iron  sulfide, nickel sulfide or iron sulfate, nickel sulfate), or  suitable sulfur source ( e.g. selecting different metal sulfide or metal sulfate),  the soaking time of the precursor mixture, controlling reaction temperature etc. as shown by McMillen for help obtaining titanium diboride particles having desired target particle size distribution and morphology, i.e.  plate-like morphology with intermediate or coarse particle size distribution, and irregular shape having find particle size distribution as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for intended applications  as suggested by McMillen ([0004], [0019], [0034], [0048], Fig. 4-8, table 1-3). 
Regarding claim 23,  McMillen does not expressly teach adding 0.0625 to 0.5 wt% of Cr.   

It would have been obvious to one of ordinary skill in the art to select same amount of Cr as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining TiB2 particles with desired morphology and particle size distribution as that of instantly claimed for intended applications as suggested by McMillen ([0004], [0019], [0048], [0099],  example 1-3, Fig. 7-8).  
Response to Arguments
Applicant’s arguments  filed on 11/16/2020 have been fully considered but are moot  in view of current rejections. 
In response to applicant’s arguments about McMillen not teaching using claimed metal salt, metal alloy, metallic elements but using sulfur, first of all,  instant claims recite open-end language “comprising” which does not limit such method including sulfur.  Secondly,  instantly claimed metal salt including metal sulfide, metal sulfate as metal salt, for example iron sulfide, nickel sulfide, iron sulfate, nickel sulfate etc as 
In response to applicant’s arguments about McMillen disclosed Fig. 5 showing bridged plate-like morphology, but not irregular particles,  McMillen  disclosed particles bridged to different shape and size,  hence, irregular morphology as that of instantly claimed is expected thereof, wherein such particles having D50 of 1 to 2 micron, which  is within the claimed fine particle size distribution range (less than 3 micron) .  McMillen also discloses using milling/de-agglomeration to break apart the bridged networks of particles ([0106]), it would have been obvious to one of ordinary skill in the art that during such milling/de-agglomeration, some irregular particles apparently can be  produced.   
Conclusion
Pertinent art of interest has been cited onto PTO-892 form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN LI/           Primary Examiner, Art Unit 1796